Citation Nr: 0817180	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected bipolar disorder currently evaluated as 50 percent 
disabling effective September 29, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1966.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted the veteran's claim for an 
increased disability rating for bipolar disorder.  The 
veteran disagreed with the disability rating and timely 
appealed.

The veteran and his representative presented evidence and 
testimony at an August 2007 hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.

In a November 2007 decision, the Board remanded the claim for 
readjudication in light of new evidence received prior to the 
December 2005 statement of the case.

Issues not on appeal

In a May 2007 rating decision, the RO denied the veteran's 
claims for entitlement to service connection for diabetes 
mellitus, cataracts, erectile dysfunction, cerebrovascular 
disease, diabetic retinopathy, peripheral neuropathy, 
diabetic nephropathy, hypertension, coronary artery disease, 
peripheral vascular disease, gastroparesis, foot ulcers, skin 
changes, and individual unemployability.  The veteran timely 
disagreed.  However, the record does not indicate that the RO 
has issued a statement of the case.  Thus, the issues are not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

 
FINDINGS OF FACT

The veteran's bipolar disorder is manifested by no evidence 
of suicidal or homicidal ideation, no aural or visual 
hallucinations, no evidence of perception disorder, and no 
evidence of delusional thought, no evidence of disorientation 
as to time, place or person, and a GAF score of 60-65.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
50 percent for bipolar disorder have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected bipolar 
disability is worse than the 50 percent disability rating 
currently recognized by VA.  The Board will first address 
preliminary matters and then render a decision on the merits 
of the claim.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
readjudication.  Specifically, the Board ordered VBA to 
readjudicate the claim using the evidence of record received 
after the RO's December 2005 statement of the case (SOC).  In 
January 2008, the RO issued a Supplemental Statement of the 
Case and indicated that the evidence received of record since 
the December 2005 SOC was considered in the readjudication of 
the veteran's claim for an increased disability rating.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board finds VBA substantially complied with 
the remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the veteran with notice in 
October 2004 prior to the initial decision on the claim in 
January 2005. Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the October 2004 notice letter about the information and 
evidence that is necessary to substantiate his claim for an 
increased rating.  Specifically, the letter stated that the 
evidence must show that his service connected disability has 
increased in severity.  Additionally, the December 2005 SOC 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed his of the evidence 
that was needed to substantiate his claim.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, the October 2004 notice letter informed the veteran 
to submit any evidence in his possession that pertains to the 
claim. Thus, because each of the four notice requirements has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice in a December 2006 letter.  Specifically, the letter 
notified the veteran of the type of evidence necessary to 
establish a disability rating and effective date, and that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition. The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim. He was also afforded VA 
examinations in December 2004 and March 2007 in connection 
with his claim for an increased disability rating for his 
service-connected bipolar disorder.  VA has further assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC, which informed them 
of the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the December 
2006 letter informed the veteran that a disability 
rating was assigned from 0 to 100 percent, and that VA 
used a schedule with specific criteria, and the SOC 
informed the veteran of the specific diagnostic code 
criteria which applied to his case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and her 
representative presented evidence and testimony in support of 
his claim at a August 2007 hearing at the RO before the 
undersigned VLJ.

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2007); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Assignment of diagnostic code

The veteran's service-connected bipolar disorder is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9432 [Bipolar 
disorder].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9432 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (bipolar 
disorder).  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code be used.  In any event, all psychiatric 
disabilities, except eating disorders, are rating using 
identical schedular criteria.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9432.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9432 (2007), a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

As noted above, the veteran's service-connected bipolar 
disorder is currently evaluated as 50 percent disabling.  
Thus, for an increased disability rating, the evidence should 
reveal symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

The veteran was examined by a December 2004 examiner who 
noted the veteran was dressed appropriately, showed a 
"weary" affect and an "even" mood, and presented 
spontaneous speech.  The examiner noted there was no evidence 
of aural or visual hallucinations or of delusions, and the 
veteran was "well oriented to time, place and person and to 
today's date."  No abnormal patterns were detected with the 
veteran's abstract thinking, concentration or judgment.  The 
examiner noted a GAF score of "60-62."

In March 2007, a VA psychiatrist thoroughly reviewed the 
veteran's VA claims folder and examined the veteran.  She 
reported that the veteran said that he attended college "to 
take a course in physics," and that in his first semester he 
received "two Bs and an A."  The veteran stated that he 
lived alone and was able to do laundry and household chores.  
The examiner reported that the veteran stated that his 
concentration was "fairly good," that his decision making 
was unimpaired, and he reported having a good appetite.  

The veteran denied suicidal and homicidal ideation, as well 
as any auditory or visual hallucinations.  The examiner 
reported that the veteran was neatly and appropriately 
dressed and was "pleasant and cooperative."  The veteran's 
speech was described as "voluminous, not pressured," his 
affect was appropriate to thought content, and his mood was 
"even."  The veteran was oriented to time, place, and 
person and to the date.  The examiner determined there were 
no evidence of perceptual disorders and no evidence of 
delusional thoughts.  The veteran's abstract thinking was 
described as "very concrete and abstract."  The examiner 
noted there appeared to be no difficulties with the veteran's 
concentration, his judgment appeared intact.  The examiner 
concluded that the veteran's GAF score was "60-65."    

The Board finds that the evidence presented in the two most 
recent psychiatric examinations does not reveal evidence of 
suicidal ideation, obsessional rituals which interfere with 
routine activities, or speech which is intermittently 
illogical, obscure, or irrelevant.  There is no evidence of 
any panic attacks, and no evidence of depression which 
affects the veteran's ability to function independently, 
appropriately and effectively.  There is no evidence impaired 
impulse control, unprovoked irritability with periods of 
violence, spatial disorientation, or neglect of personal 
appearance and hygiene.  Moreover, the veteran's GAF scores 
assigned by the examiners were between 60 and 65.  The GAF 
score of 60 includes "moderate difficulty in social [or] 
occupational" functioning, which may or may not be congruent 
with the assignment of a 50 percent rating.  Indeed, the 
Board notes that the veteran does not have all of the 
symptomatology consistent with the assignment of a 50 percent 
rating, for example stereotyped speech or impaired abstract 
thinking.   

The Board observes that the veteran has essentially contended 
that he is entitled to an increased disability rating because 
he has difficulty in adapting to stressful circumstances, 
especially in terms of his attempts to remain employed.  His 
representative also attempted to establish that the veteran 
had difficulty in establishing and maintaining effective 
relationships.  

The record evidence includes an April 2005 letter from R.D., 
a licensed social worker with VA, who stated that the veteran 
worked for about eight years, "but there were three changes 
of ownership in the company in addition to change in company 
policy and work assignment all having an adverse effect on 
the [veteran]."  R.D. continued that the veteran "could not 
keep up with production requirements," but had a "work 
ethic," and the desire to continue to work.  She concluded 
that the veteran's "mental processes maybe to (sic) slow to 
compete under market conditions," and that his medications 
may affect his ability to work.

In an April 2007 letter, signed by Dr. S.C., a VA staff 
psychiatrist and R.D., noted that the veteran has been 
treated since 1965 for his service connected disability which 
they characterize as "Recurrent Depressive Disorder, 
Psychotic."  They indicated that in earlier years, the 
veteran had numerous psychiatric hospitalizations, but that 
it "seemed to stabilize more successfully in the 1980's."  
They concluded that although the veteran's "depression is 
managed and he is functional in the community he is not able 
to compete in the market place for employment."  This 
conclusion is, they contend, supported by progress notes 
which "demonstrate [the veteran's] inability to work under 
pressure and higher expectations," because "stress causes . 
. . anxiety to increase and [the veteran] experiences 
deterioration in his mental and physical health resulting in 
him becoming less functional in the community."  

The Board observes that the record contains psychiatric 
treatment notes dated from early August 2004 through 
September 2004 which document the veteran's anxiety about his 
then impending loss of employment.  The Board finds that an 
August 3, 2004, note reports that the veteran was expected to 
perform overtime which he felt he could not do, and a 
September 2, 2004, treatment note states that the veteran is 
coping with his unemployment situation, has no problems with 
depression or anxiety, is coherent, calm and there was no 
evidence of psychosis or change in mental status.  Thus, not 
all of the progress notes support the conclusion reached by 
Dr. S.C. and R.D.

The Board notes that the April 2007 letter appears to be a 
direct response to the March 2007 examiner's conclusion:

Based on the information of record and that given 
during today's examination, in my opinion, it is 
less likely than not that his bipolar disorder 
interferes or prevents to any degree his obtaining 
and maintaining employment consistently with 
experience and previous education.

The veteran also provided testimony in support of his 
contention.

In the August 2007 hearing, the veteran testified that he had 
applied for jobs, but that he was told he was "too slow," 
and "not up to par."  The testified that he felt he could 
handle a "thoughtless job," such as a movie ticket taker, 
but did not feel he could perform "a very complex 
engineering job."  See hearing transcript at pages 7-9.  The 
veteran also testified that he did volunteer work, went to 
church and socialized with veterans.  He said he felt his 
depression makes him work slowly and makes it difficult for 
him to focus, and that it makes it difficult for him to 
compete in the marketplace.  The veteran stated that he has 
friends, that he visits his only sister who lives on the East 
coast, and that she occasionally visits him.  Finally, the 
veteran testified that he was not violent, but that he did 
have a temper.  See hearing transcript at pages 15-17.

The Board observes that the veteran's testimony with regard 
to the effect his depression had on his ability to work is 
essentially repetitive of what Dr. S.C. and R.D. stated in 
their letter.  The Board also observes that the analysis in 
this case is what impact the veteran's service-connected 
bipolar disorder has on the veteran's earning capacity and 
not what impact the veteran's non-service-connected 
depression has upon his ability to be employed.  The Board 
notes that the April 2007 letter from Dr. S.C. and R.D. is 
premised on their understanding that it was the veteran's 
depressive disorder that was service-connected, and they 
addressed the impact that depression had on the veteran's 
earning capacity.  However, both the December 2004 and March 
2007 examiners diagnosed the veteran with bipolar disorder; 
not depression.

To the extent that the veteran's depression is intermingled 
with the veteran's bipolar disorder, the Board observes that 
only one of the criteria for an increased disability rating 
is arguably met if Dr. S.C.'s conclusion is accepted; 
difficulty in adapting to stressful circumstances in the 
context of employment.  But, a single criterion is not 
sufficient to support a finding that the veteran is entitled 
to a disability rating of 70 percent.  The Board recognizes 
that having all of the symptoms found in the schedular 
criteria is not required for a 70 percent rating to be 
assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating were 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  But, 
having only a single criterion arguably met is not 
sufficient.  In sum, having reviewed the record in its 
entirety, the Board finds that the impact of the veteran's 
bipolar disorder on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 
(2007).

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For reasons expressed immediately below, the 
Board has concluded that the evidence does not support a 
conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 100 percent disability rating.  There is no 
objective evidence of gross impairment in thought processes 
or communication.  The veteran is not currently in persistent 
danger of hurting himself or others, and there is no evidence 
of grossly inappropriate behavior.  The evidence is not 
indicative of an intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene).  There is no evidence that the veteran is 
disoriented as to time or place.  There is no evidence of the 
veteran's ritual checking of locks on doors and windows or 
other evidence of hypervigilent behavior.  

In conclusion, based on the evidence of record, the Board 
finds that the symptomatology reported by the veteran and 
reflected in the record is not consistent with the assignment 
of a 70 percent or 100 percent rating, but is more reflective 
of occupational and social impairment consistent with a 50 
percent rating.

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed in 
September 2004. In this case, therefore, the relevant time 
period is from September 2003 to the present. At all times, 
the assigned disability ratings remained unchanged. The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for the veteran's bipolar 
disorder for any period from September 2003 to the present.

In essence, the evidence of record, to include the VA 
examination reports as well as other VA medical treatment 
reports referred to by Dr. S.C. and R.D., indicates that the 
veteran's service-connected disabilities have remained 
essentially unchanged; that is, his bipolar disorder has been 
essentially effectively handled by medication throughout the 
period under consideration.  In sum, there were no clinical 
findings sufficient to justify the assignment of a higher or 
lower rating.

Thus, increased disability ratings for the veteran's service 
disability were not warranted for the period beginning one 
year before his claim.  Accordingly, there will be no staged 
ratings assigned.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
bipolar disorder disability.  


ORDER

Entitlement to an increased disability rating in excess of 50 
percent disabling for service-connected bipolar disorder is 
denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


